Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-45 are pending in the present application with claims 1, 16, and 31 being independent.

Claim Objections
Claim 15 is objected to because of the following informalities:  
	In claim 15, line 2, “an specific” should be changed to --a specific--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-45 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-15 are directed to a system (i.e., a machine), claims 16-30 are directed to a method (i.e., a process), and claims 31-45 are directed to a non-transitory computer-readable 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

An artificial intelligence (AI) based system configured to implement patient-specific medical adherence intervention, the AI based system comprising: 
a computer memory configured to store one or more intervention templates, each of the one or more intervention templates corresponding to an intervention channel;
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates; 

electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors, during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient, 
generate, by the medical adherence AI model inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient, 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient, the electronic medical adherence intervention communication based on (1) the medical adherence intervention prediction and (2) an intervention template of the one or more intervention templates corresponding to the preferred intervention channel, and, 
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient.


methods of organizing human activity” because predicting a preferred medical adherence intervention channel (e.g., phone, email, etc.) for a patient, generating a communication specific to the patient based on the prediction (e.g., phone, email, etc.) and one of a plurality of intervention templates (e.g., text or speech regarding the need for medication administration), and initiating a correspondence of the communication to the patient regarding administration of a medication for treatment of a medical condition specific to the patient relates to both managing human behavior/interactions between people and mitigating risk. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because generating a medical adherence intervention prediction is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 6, 7, 11, 17, 21, 22, 26, 32, 36, 37, and 41 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 17, and 32, these claims call for generating the second set of patient data and a non-adherence prediction that the patient is likely to be non-adherent as to the medication for treatment of the medical condition which again relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed above.
In relation to claims 6, 21, and 36, these claims call for generating the template based on the first set of data which again relates to “certain methods of organizing human activity” similar to as discussed above.

In relation to claims 11, 26, and 41, these claims call for generating a reward for the patient when the degree of medical adherence exceeds a threshold which again relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed above.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).


An artificial intelligence (AI) based system configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)) implement patient-specific medical adherence intervention, the AI based system comprising: 
a computer memory configured to store (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) one or more intervention templates, each of the one or more intervention templates corresponding to an intervention channel;
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a medical adherence AI model (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)) trained on a first set of data comprising (1) patient data defining a plurality of medical patients having respective prescribed medications and (2) intervention communication data, wherein each medical patient as identified within the patient data is assigned at least one intervention channel as identified within the intervention communication data (mere field of use limitation as noted below, see MPEP § 2106.05(h)); and 
electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), 
generate, by the medical adherence AI model inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient, 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient, the electronic medical adherence intervention communication based on (1) the medical adherence intervention prediction and (2) an intervention template of the one or more intervention templates corresponding to the preferred intervention channel, and, 
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient.

Regarding the additional limitations of the system being an “AI based” system and the “medical adherence AI model” that generates the intervention prediction, the Examiner submits that these limitations merely amount to, at such high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the computer memory, intervention server, processor, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of how the AI model is trained on patient and intervention communication data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation of receiving the second set of patient data corresponding to a new or existing patient, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 16 and 31 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 16 and 31 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 4, 19, and 34: These claims recite how the first set of data includes transformed features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5, 20, and 35: These claims recite how the preferred intervention channel is a permissive intervention channel and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 6, 21, and 36: These claims recite how the intervention template is new to the patient and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7, 22, and 37: These claims recite how there are a series of communications and how the AI model is trained on patient and intervention communication data and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claims 9, 24, and 39: These claims recite how the second template differs from the preferred template and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 10, 25, and 40: These claims call for receiving medical adherence tracking data which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) and conventional activity (receiving data)(MPEP 2106.05(d)(II)).
Claims 11, 26, and 41: These claims recite how the reward is stored on the memory in a patient profile and thus amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 12, 27, and 42: These claims recite different intervention channels and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 13, 28, and 43: These claims recite how the communication is provided to an app on the patient’s device and thus amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 14, 29, and 44: These claims call for transmitting the correspondence to the patient’s device or a caregiver’s device which merely represents insignificant extra-solution 
Claims 15, 30, and 45: These claims recite how the templates includes message content particular to a specific patient cohort and the medication and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the system being an “AI based” system and the “medical adherence AI model” that generates the intervention prediction, the Examiner submits that these limitations merely amount to, at such high level of generality, using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).

Regarding the additional limitation of how the AI model is trained on patient and intervention communication data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving the second set of patient data corresponding to a new or existing patient which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted previously, the Examiner has reevaluated such limitation and determined such limitation to not be unconventional as it merely consists of transmitting/receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-45 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12-17, 20-25, 27-32, 35-40, and 42-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”):
Regarding claim 1, Loscutoff discloses an artificial intelligence (AI) based system configured to implement patient-specific medical adherence intervention (system 102 in Figures 1-2 includes machine learning components 126 to determine effective medication reminders for users per [0030], [0045], and [0053]), the AI based system comprising: 
a computer memory (memory 114 in Figure 1) configured to store one or more intervention templates ([0045] discusses how the indicator model (which is part of the machine learning components per Figure 2) can determine the content of different types of communications according to different user information and refill information; also, [0051] discusses various types of content that can be associated with reminders; such content would be stored in the memory as “templates” to be sent to various users based on their user information, , each of the one or more intervention templates corresponding to an intervention channel (per [0045], the content/template for a phone call would correspond to the phone call, the content/template of an email would correspond to the email, etc.);
an intervention server, comprising one or more processors communicatively coupled to the computer memory, and configured to access the one or more intervention templates (Figure 1 and [0018] illustrate/discuss how the system includes one or more computing devices/servers which would have access to the templates in the memory); 
a medical adherence AI model (indicator model 206 of Figure 2) trained on a first set of data comprising (1) patient data defining a plurality of medical patients having respective prescribed medications ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with patient and refill data of a plurality of users/patients) and (2) intervention communication data, wherein each medical patient as identified within the patient data is assigned at least one intervention channel as identified within the intervention communication data ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with reminder information include the type and content of reminder and user interactions therewith for a plurality of patients; each patient would be “assigned” the intervention channel corresponding to the channel in the intervention communication data); and 
electronic instructions stored on the computer memory that when executed by the one or more processors cause the one or more processors (the memory includes instructions per [0036]), during a first iteration of a medication adherence session, to: 
receive a second set of data comprising a second set of patient data, the second set of patient data comprising patient data of a new or existing medical patient ([0032], [0034], and [0045] discuss how user/patient data (a “second set of data”) , 
generate, by the medical adherence Al model inputting the second set of patient data, a medical adherence intervention prediction defining at least a preferred intervention channel specific to the new or existing medical patient ([0032], [0034], and [0045] discuss how the model determines an effective means/type/delivery method of communication for the user/patient), 
generate an electronic medical adherence intervention communication specific to the new or existing medical patient (the end of [0045] notes that an intelligent/targeted reminder is generated), the electronic medical adherence intervention communication based on (1) the medical adherence intervention prediction (the targeted reminder is based on the determined/predicted effective means/type/delivery method of communication mentioned earlier in [0045]) and (2) an intervention template of the one or more intervention templates corresponding to the preferred intervention channel (as noted above, the memory would store different content templates for the different communications to be sent to various users based on their user information, refill information, etc.; accordingly, the generated specific reminder/communication would be based on one of the content templates), and, 
initiate a correspondence of the electronic medical adherence intervention communication, the correspondence comprising information regarding administration of a medication for treatment of a medical condition specific to the new or existing medical patient (the end of [0045] notes that the reminder/communication is transmitted to the patient/user, where the reminder is to refill .

Regarding claim 2, Loscutoff discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: generate the second set of patient data comprising the patient data of the new or existing medical patient, wherein the medical adherence Al model generates a non-adherence prediction indicating that the new or existing medical patient is likely to be non-adherent as to the medication for treatment of the medical condition ([0032], [0034], and [0041] discuss how the model generates a prediction that the user is likely to miss a refill (be non-adherent as to the medication for treatment of the medical condition; the generated prediction would be part of the (second) patient data).

Regarding claim 5, Loscutoff discloses the Al based system of claim 1, further including wherein the preferred intervention channel specific to the new or existing medical patient comprises a permissive intervention channel (as [0045] discusses sending emails, making phone calls, etc. to different patients based on their patient data, refill information, etc., the Examiner is interpreting such patients as implicitly providing permission to contact the patients via such channels).

Regarding claim 6, Loscutoff discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: generate, by the medical adherence Al model, the intervention template based on the first set of data, wherein the intervention template is a new intervention template specific to the new or existing medical patient (the first time that a user/patient uses the system 102, the intervention template would be a newly generated intervention template specific to the user/patient; also, as the model is trained based on the first set of data, then the intervention template for the new/existing user/patient would be based on the first set of data).

Regarding claim 7, Loscutoff discloses the Al based system of claim 1, further including 
wherein the electronic medical adherence intervention communication is a first communication in a series of communications during the medication adherence session (Figure 4 shows at least first and second reminders), 
wherein the medical adherence Al model is retrained ([0045] and [0053] note how the model is trained over time; accordingly, the model would be retrained) on a third set of data (as new data is received over time, then the model would be retrained on some “third set” of data) comprising (1) patient data of a plurality of medical patients ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with patient data of a plurality of users/patients) and (2) intervention communication data ([0041]-[0045] and Figure 2 note/illustrate how the model 206 is trained with reminder information include the type and content of reminder and user interactions therewith for a plurality of patients), the third set of data comprising adherence tracking data of the new or existing medical patient ([0045] discusses how information that the user is more likely to respond to phone calls than emails (adherence tracking data) can be taken into account), 
wherein the electronic instructions, when executed by the one or more processors during a second iteration of the medication adherence session (as Figure 4 illustrates a number of reminders being sent and [0045] and [0053] note how the system learns over time, then there would be multiple iterations of the “medication adherence session,” including a second iteration), cause the one or more processors to: 
generate, by the medical adherence Al model inputting the third set of patient data, a second medical adherence intervention prediction defining a second preferred intervention channel specific to the new or existing medical patient ([0045] and [0053] discuss how the machine learning components (which are implemented in the model) can determine effective reminder types/delivery means over time based on previous reminder types with which the user has interacted with while Figure 4 illustrates generating a second reminder; accordingly, determined second or subsequent reminder types would be second preferred intervention channels specific to the new/existing patient), 
generate a second electronic medical adherence intervention communication specific to the new or existing medical patient (the end of [0045] notes that an intelligent/targeted reminder is generated; also see second reminder at bottom of Figure 4) based on the second medical adherence intervention prediction (the targeted reminder is based on the determined/predicted effective means of communication mentioned in [0045] and [0053]) and a second intervention template of the one or more intervention templates corresponding to the second preferred intervention channel (as noted above, the memory would store different content templates for the different communications to be sent to various users based on their user information, refill information, etc.; accordingly, the generated specific reminder/communication would be based on one of the content templates), and, 
initiate a second correspondence of the second electronic medical adherence intervention communication, the second correspondence comprising information regarding administration of the medication for treatment of the medical condition specific to the new or existing medical patient (the end of [0045] notes that the reminders/communications are transmitted to the patient/user, where the reminders are to refill medications which is regarding administration of the medication for a medical condition specific to the patient/user).

Regarding claim 8, Loscutoff discloses the Al based system of claim 7, further including wherein the second preferred intervention channel differs from the preferred intervention channel ([0045] and [0053] discuss how the system can learn over time that some reminder types are more effective than others; accordingly, over time, the first/initial preferred reminder type would be one type and then the second/subsequent reminder type that is more effective than others (the initial/first) would be of a different type than that of the initial first).

Regarding claim 9, Loscutoff discloses the Al based system of claim 7, further including wherein the second intervention template differs from the intervention template ([0010] notes how the system can determine if the content of the reminder (where the content would be stored in memory as a template as noted in relation to claim 1) was effective in aiding the user in refilling the medication while [0045] notes how the model can determine over time the content that is most effective to remind users to refill their medications; accordingly, over time, the first/initial (ineffective) content template would be one type and then the second/subsequent (effective) content template that is more effective than others (the initial/first) would be of a different type than that of the initial first).

Regarding claim 10, Loscutoff discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive medical adherence tracking data from a device of the new or existing medical patient or from a device of a person associated with the administration of the medication, the medical adherence tracking data defining a degree of medical adherence of the new or existing medical patient ([0024] discusses how the system accesses user data 104 to determine refill history such as a frequency with which the user fulfills or misses refill requirements for his/her medication, where such data/history would be from a device of the user/patient or a person associated with the administration of the medication such as a pharmacy per [0010]).

Regarding claim 12, Loscutoff discloses the Al based system of claim 1, further including wherein the intervention channel comprises at least one of: a telephone communication, a text message, an in-app communication, or an email ([0045] discloses phone and email communications and [0053] discloses text communications).

Regarding claim 13, Loscutoff discloses the Al based system of claim 1, further including wherein the electronic medical adherence intervention communication is provided to a medical adherence application (app) implemented on a device of the new or existing medical patient ([0015] notes that reminders can be presented on an application program (app) of the user device).

Regarding claim 14, Loscutoff discloses the Al based system of claim 1, further including wherein the electronic instructions, when executed by the one or more processors during the first iteration of a medication adherence session, further cause the one or more processors to: transmit the correspondence to an electronic device of the new or existing medical patient or an electronic a device of a person associated with the administration of the medication ([0045] notes that reminders are transmitted to users while [0015] notes that reminders can be presented on an application program (app) of the user device).

Regarding claim 15, Loscutoff discloses the Al based system of claim 1, further including wherein the one or more intervention templates comprises message content particular to an specific patient cohort and the medication ([0045] notes that a certain type of reminder is most effective for a current/particular user group/cohort and that future, intelligent, targeted reminders may be generated accordingly; therefore, the message content template sent to the group/cohort would be particular to the group/cohort and the medication for the group/cohort (e.g., as to one or more user users/patients/groups and other medications)).

	Claims 16, 17, 20-25, and 27-30 are rejected in view of Loscutoff as respectively discussed above in relation to claims 1, 2, 5-10, and 12-15.

	Claims 31, 32, 35-40, and 42-45 are rejected in view of Loscutoff as respectively discussed above in relation to claims 1, 2, 5-10, and 12-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 18, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2020/0126650 to Loscutoff et al. (“Loscutoff ‘650):
Regarding claim 3, Loscutoff discloses the Al based system of claim 1, and further discloses that the model (which outputs predictions) can be various types of learning algorithms such as nearest neighbor, Naïve Bayes, neural networks, etc. ([0041]), Loscutoff appears to be an ensemble based model comprised of a plurality of Al algorithms that each input a least a portion of the first set of data, each of the Al algorithms outputting a predicted value, and wherein the medical adherence intervention prediction comprises an aggregate prediction based on each predicted value of the Al algorithms.
Nevertheless, Loscutoff ‘650 teaches ([0049]) that it was known in the healthcare informatics art to combine/aggregate outputs from each of a plurality of machine learning algorithms/models to advantageously allow the ensemble of algorithms/models (which each differs in its expertise) to collectively function smarter than any individual algorithm/model of the ensemble, thereby improving prediction results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AI model of Loscutoff to have been an ensemble based model comprised of a plurality of Al algorithms that each input a least a portion of the first set of data, each of the Al algorithms outputting a predicted value, where the medical adherence intervention prediction comprises an aggregate prediction based on each predicted value of the Al algorithms as taught by Loscutoff ‘650 to advantageously allow the ensemble of algorithms/models (which each differs in its expertise) to collectively function smarter than any individual algorithm/model of the ensemble, thereby improving prediction results.

Claims 18 and 33 are rejected in view of the Loscutoff/Loscutoff ‘650 combination as discussed above in relation to claim 3.

Claims 4, 19, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U. S. Patent App. Pub. No. 2020/0085312 to Tzvieli et al. (“Tzvieli”):
Regarding claim 4, Loscutoff discloses the Al based system of claim 1, but appears to be silent regarding wherein at least a portion of the first set of data comprises transformed feature data.
Nevertheless, Tzvieli teaches ([0082], [0091] and [0100] that it was known in the healthcare informatics art to extract feature values from patient data (“transformed feature data”) and use the feature values to train a machine learning model to extract value from data with little effort thereby reducing data exploration time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least a portion of the first data set in the system of Loscutoff to include transformed feature data as taught by Tzvieli to extract value from data with little effort thereby reducing data exploration time.

Claims 19 and 34 are rejected in view of the Loscutoff/Tzvieli combination as discussed above in relation to claim 4.

Claims 11, 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0098456 to Loscutoff et al. (“Loscutoff”) in view of U.S. Patent App. Pub. No. 2016/0015602 to Panzini et al. (“Panzini”):
wherein the electronic instructions, when executed by the one or more processors, further cause the one or more processors to: 
generate a reward for the new or existing medical patient when the degree of medical adherence exceeds a predefined medical adherence threshold, the reward stored on the computer memory in a profile of the new or existing medical patient.
Nevertheless, Panzini teaches ([0049] that it was known in the healthcare informatics art to offer a reward to a user in the form of points for a point systems (whereby such points would be stored in some profile of the user in memory) when the user reaches a threshold level of compliance between the user’s actions and a prescription to advantageously incentivize the user to take their medications thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a reward for the new or existing medical patient when the degree of medical adherence exceeds a predefined medical adherence threshold, the reward stored on the computer memory in a profile of the new or existing medical patient, in the system of Loscutoff as taught by Panzini to advantageously incentivize the user to take their medications thereby improving patient health.

Claims 26 and 41 are rejected in view of the Loscutoff/Panzini combination as discussed above in relation to claim 11.
Conclusion
The references cited on the attached PTO-892 disclose various manners of applying machine learning to patient and other medical data to derive various conclusions and predictions therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686